Appellant, in his motion for rehearing, seriously contends that in our original opinion we erred in two respects: First, by overruling his contention that the trial court, in declining to submit his requested charge on the law of simple assault, committed error; and second, in declining to instruct the jury on the law of self-defense. We will discuss the questions in the order presented.
If the issue of simple assault was raised by the evidence, then, of course, appellant was entitled to such an instruction. If not, then the court was correct in refusing to submit that issue. We have again reviewed the record with this object in view and remain of the opinion that the issue was not raised. He contends, as we understand from his motion, that there is no evidence that he was an adult male person and that Leona Sloan was a female. With this contention we are unable to agree. The statement of facts shows that Leona Sloan was referred to by the witnesses as "Mrs. Sloan." Gratt Sloan testified: "My stepmother's name is Leona Sloan. She stepped in between daddy and J. C. Richards, and when she did, J. C. said; 'I will just cut your G__ d___ throat.' * * * I caught his right arm with my left hand and got hold of the knife blade." Leona Sloan, the alleged injured party, testified: "My name is Mrs. Leona Sloan." We fail to see how this leaves any doubt as to whether she is a female or not. When the testimony unqualifiedly shows that she was Mrs. Sloan, it was tantamount to saying that she was a female. Consequently, the assault, if any, was made upon the person of a female.
Appellant also contends that the evidence fails to show that he was an adult male person. This contention is equally without merit. The evidence shows that he was the father of four children, whose ages were eight, six, four and two years. We do not think this leaves any room for doubt as to whether or not he was an adult male person.
His second contention is that we erred in not holding that he was entitled to an instruction on the law of self-defense. This issue was not raised by any evidence; hence he was not entitled to such instruction. The record reflects that Mrs. Sloan did not by word or act say or do a thing which indicated that she was going to kill him or inflict serious bodily injury upon him. All she did was to talk to him, begging and requesting him to cease *Page 123 
cursing and to keep quiet. Appellant did not claim that she, by word or act, made any demonstration which indicated to him that she was going to do him any harm. Of course, after he had struck at her with a knife, known as an "East Dallas Special," some of the men appeared upon the scene and "worked him over" but the assault, if any, upon Mrs. Sloan had already occurred.
Believing that the case was properly disposed of on the original submission, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.